Citation Nr: 1521737	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-39 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, to include peripheral neuropathy and sciatica, to include as secondary to service-connected residuals of lumbar spine strain.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 10 percent for residuals of lumbar spine strain prior to May 21, 2014, and in excess of 20 percent on and after 
May 21, 2014.

6.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1978 under honorable conditions, and from May 1981 to January 1982 under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board notes that the issue of entitlement to service connection for a neurological disability of the bilateral lower extremities, to include peripheral neuropathy and sciatica, to include as secondary to service-connected residuals of a lumbar spine strain, was previously remanded by the Board in July 2010 for the issuance of a Statement of the Case (SOC) by the RO.  After the issuance of the SOC, the Veteran's then representative submitted a request to withdraw the issue in September 2012.  However, subsequent to the withdrawal, the Veteran was scheduled for a Travel Board hearing regarding the issue; the hearing was held in July 2013 and a transcript is of record.  As such, the Board finds that the issue of entitlement to service connection for a neurological condition of the bilateral lower extremities continues on appeal.
The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Neurological Condition of the Bilateral Lower Extremities

The Veteran asserts that he has a current neurological disability of the bilateral lower extremities, possibly as secondary to his service-connected residuals of lumbar spine strain.  The Veteran underwent VA examination in connection with this claim in September 2009 and December 2011.  Nerve conduction studies were completed in September 2009 which demonstrated a finding of bilateral peripheral neuropathy, but no radiculopathy.  The VA examiners opined that the peripheral neuropathy was unrelated to the Veteran's service-connected low back disability.  However, the Board finds these examinations and opinions are insufficient because they do not provide sufficient rationale for their conclusions, nor do they address all the diagnoses of record, including sciatica.  Additionally, the examinations and opinions did not address whether any neurological condition of the bilateral lower extremities may be directly related to service, though the Veteran has asserted that he began experiencing symptoms at the same time as his initial low back injury in service.  Furthermore, more than five years have passed since the September 2009 nerve conduction studies.  As such, the Board finds remand is warranted in order to obtain an additional examination and opinion and to conduct further nerve conduction studies.

All Other Issues

In a March 2014 rating decision, the RO denied the issues of entitlement to service connection for bilateral hearing loss, migraines, and PTSD; entitlement to a disability rating in excess of 10 percent for residuals of lumbar spine strain prior to May 21, 2014, and in excess of 20 percent on and after May 21, 2014; and whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for residuals of a head injury.  In May 2014, the Veteran submitted a VA Form 9, Substantive Appeal, indicating his disagreement with the March 2014 RO decision.  Since it was filed within the appeal period and clearly indicated disagreement with the issues decided in the March 2014 rating decision, the Board finds that it is properly characterized as a Notice of Disagreement.  38 C.F.R. § 20.201 (2014).  The record does reflect a September 2014 statement from the Veteran's representative that the Veteran wished to withdraw his appeal; however, in an April 2015 statement, the representative clarified that there had been a misunderstanding and the Veteran had intended only to withdraw his hearing request.  As such, the Board finds that the Veteran intended to initiate an appeal of the March 2014 rating decision.  The record does not indicate that an SOC has been issued.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the March 2014 rating decision also denied the issue of whether new and material evidence had been received to reopen the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  However, as the Board finds that the substantive issue of entitlement to service connection for a neurological condition of the bilateral lower extremities is already on appeal, there is no need to issue an SOC with regard to that issue.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any neurological condition of the bilateral lower extremities, to include peripheral neuropathy and sciatica, to include as secondary to service-connected residuals of lumbar spine strain.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests, including new nerve conduction studies, should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA examination reports, Social Security Administration records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current neurological condition of the bilateral lower extremities began in service, was caused by service, or is otherwise related to service.  In this respect, the examiner should comment on all neurological disabilities of the bilateral lower extremities diagnosed during the pendency of the appeal, to include peripheral neuropathy and sciatica.

If the examiner finds that any such disability is not directly related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current neurological disability of the bilateral lower extremities was caused or aggravated by the Veteran's service-connected residuals of lumbar spine strain.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.
2.  Thereafter, re-adjudicate the claim of entitlement to service connection for a neurological disability of the bilateral lower extremities, to include peripheral neuropathy and sciatica, to include as secondary to service-connected residuals of lumbar spine strain.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

3.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issues of entitlement to service connection for bilateral hearing loss, migraines, and PTSD; entitlement to a disability rating in excess of 10 percent for residuals of lumbar spine strain prior to May 21, 2014, and in excess of 20 percent on and after May 21, 2014; and whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for residuals of a head injury.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to any of the issues, return the claims to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

